PER CURIAM:
The Court of Appeals of Maryland suspended respondent Gary S. Silverman by consent from March 1, 2000, through March 31, 2000. At the time of his consent to suspension, respondent was facing two disciplinary complaints in Maryland. The first alleged that respondent may have misused escrow funds by commingling personal funds with escrow funds and by disbursing escrow funds to pay personal expenses. The second complaint charged respondent with failing to adequately supervise his staff, which resulted in two overdrafts in his trust account. During at least part of the relevant time period, respondent and his wife were suffering health problems that kept respondent away from his office much of the time.
On March 28, 2000, we temporarily suspended respondent pursuant to D.C. Bar R. XI, § 11(d), and referred the matter to the Board on Professional Responsibility “Board”.1 The Board has filed a report concluding that respondent’s stipulated conduct violated the District of Columbia Rules of Professional Conduct, and recommending reciprocal discipline of a thirty-day suspension nunc pro tunc to April 13, 2000. See note 1, supra.
Bar Counsel has informed the court that she takes no exception to the Board’s report and recommendation. Respondent did not participate in the proceeding before the Board and has not filed any opposition to the Board’s report and recommendation. Given our limited scope of review and the presumption in favor of identical reciprocal discipline, we adopt the Board’s recommendation. See In re Goldsborough, 654 A.2d 1285 (D.C.1995); In re Zilberberg, 612 A.2d 832, 834 (D.C. 1992); D.C. Bar R. XI, § 11(f). Accordingly, it is
ORDERED that Gary S. Silverman be suspended from the practice of law in the District of Columbia for the period of thirty days, nunc pro tunc to April 13, 2000.

So ordered.


. On April 13, 2000, respondent filed the affidavit required by D.C. Bar. R. XI, § 14. On May 24, 2000, we lifted respondent’s interim suspension nunc pro tunc to May 13, 2000.